Citation Nr: 1754608	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-05 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition.  

2.  Entitlement to service connection for obstructive sleep apnea (OSA).  

3.  Entitlement to service connection for a right thumb disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, the RO denied entitlement to service connection for bilateral hearing loss, tinnitus, a right thumb disability, sleep apnea, and plantar fasciitis.  

In September 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In a January 2016 decision, the Board granted service connection for tinnitus.  The Board remanded the claims of service connection for hearing loss, a right thumb disability and a bilateral foot condition (previously characterized as plantar fasciitis) for further development and adjudicative action.

In an April 2016 rating decision, the RO granted service connection for a bilateral hearing loss disability and assigned an initial 10 percent rating, along with a 10 percent rating for tinnitus, effective from October 12, 2011.  

In June 2016, the RO issued a supplemental statement of the case (SSOC) addressing the remaining three issues of service connection for a bilateral foot condition, OSA, and a right thumb disability, and the case was subsequently sent back to the Board.  

At his September 2015 hearing, the Veteran testified that during service in 1965, he was a crew chief on an aircraft that crashed.  He further testified that after the crash, he started to have difficulty sleeping and nightmares.  He testified that he would wake up at night screaming and out of breath.  In January 2016 statements, the Veteran's wife wrote that ever since their marriage in 1969, she has witnessed his nightmares with moaning and groaning and screams in the middle of the night, waking in a cold sweat.  Likewise, the Veteran's traveling companion also provided a statement in January 2016 corroborating the wife's account of the nightmares.  Although the Veteran has characterized these episodes as "a sleep disorder," the Board finds that the record reasonably raises a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  In reference to this communication that could be construed as a new claim reasonably raised by the record, effective on and after March 24, 2015, VA updated the regulations concerning the filing of claims to replace the informal/formal claims process with a standardized and more formal process.  38 C.F.R. Parts 3, 19, and 20.  See also 38 C.F.R. § 3.155.  As a result, a complete claim on an application form is now required for all types of claims.  38 C.F.R. § 3.155(d).  An "intent to file a claim" may also be filed pending completion of the prescribed form for "complete claims," either orally or on a prescribed VA Form for that purpose.  38 C.F.R. § 3.155(b).  A claimant who wants to file for benefits under laws administered by VA but does not communicate that desire orally or on a prescribed VA Form (on paper or electronically) is not considered to have filed a claim.  38 C.F.R. § 3.150(a).  Instead, that person is considered to have requested an application form.  Id.  The new regulations do not alter the Board's practice of referring claims reasonably raised by the record, but not adjudicated by the Agency of Original Jurisdiction under 38 C.F.R. § 19.9(b).  Accordingly, the Board finds that the Veteran has requested an application form to claim service connection for an acquired psychiatric disorder and the matter is referred to the Agency of Original Jurisdiction for appropriate action.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran's current bilateral foot condition(s) were first shown many years following discharge from service, and are not otherwise shown to be related to a disease or injury incurred during active service.  

2.  The Veteran's current OSA was first shown many years following discharge from service, and it is not otherwise shown to be related to a disease or injury incurred during active service.  

3.  The Veteran's current right thumb disability was first shown many years following discharge from service, and is not otherwise shown to be related to a disease or injury incurred during active service.  


CONCLUSIONS OF LAW

1.  A bilateral foot condition was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  OSA was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  A right thumb disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in January 2012 letters.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  See also, Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned Veterans Law Judge (VLJ) in September 2015.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in January 2016 to obtain outstanding STRs, VA medical records, and to afford the Veteran examinations for his claimed bilateral foot condition, right thumb disability and OSA.  Additional VA medical records were obtained and associated with the claims file, and the Veteran was afforded VA examinations.  Additional personnel records were obtained, but the record reflects that all available STRs were already of record.  In December 2016, the Veteran was notified that additional STRs were requested, but that if the Veteran had any STRs in his possession that he should submit them to the RO.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 


II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

In this case, the Veteran asserts that he injured his right thumb during service, has suffered from OSA since service, and developed a foot condition as a result of being issued boots that were too small for his feet during service.  

More specifically, at his Board hearing in September 2015, the Veteran testified that he suffered an "M1 thumb" while operating an M1 gun in service, because he did not remove his thumb quickly enough and it was hit by a rod in the gun, which jammed his thumb.  Regarding the OSA, the Veteran testified that he began having difficulty sleeping and breathing after he was involved in an aircraft crash.  Regarding his feet, he testified that he was issued boots that were too small in service and that his feet would often get overheated during work on the hot tarmac.  He testified that he has had problems with his feet ever since service.  

The Veteran's STRs do not show treatment for thumb pain, OSA or a foot disability; however, the Veteran contends that his STRs are incomplete.  See, e.g. February 2014 VA Form 9.  As noted above, subsequent attempts to locate additional records were unsuccessful.  

Notwithstanding the lack of objective findings of treatment during service, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, the Veteran contends that the above claimed conditions existed in service; and, that his STRs are incomplete.  

Nonetheless, even if the Board finds the Veteran's contentions credible, the Board places great weight on the separation examination, which is entirely negative for trouble sleeping/OSA, foot problems, and a thumb injury.  In other words, the findings on the separation examination are inconsistent with the Veteran's current assertions that his disabilities began during service, and the Board finds that the Veteran's assertions are outweighed by his own self-reported history more contemporaneous in time to service.  

The Board also notes that service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis, for example, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

With regard to the Veteran's right thumb, he has consistently maintained that he has arthritis in his thumb.  However, March 2016 x-rays of the thumb are negative for arthritis.  See March 2016 VA examination report.  Accordingly, a chronic disease is not shown.  With respect to the feet, a March 2016 VA examination report notes degenerative arthritis of both feet, diagnosed in 2012; however, given that the Veteran's discharge examination was negative for complaints, findings or treatment for arthritis of the feet; and, that no foot condition was shown for years following service discharge, continuity of symptoms since service is not demonstrated.  

The Veteran was afforded VA examinations in conjunction with his claims in March 2016.  No diagnosis was provided for the right thumb, although the examiner indicated that the Veteran exhibited functional loss due to pain in the right thumb in the form of limited motion and decreased grip strength.  

With regard to the feet, the diagnoses included bilateral pes planus; left foot hammer toes; bilateral acquired pes cavus, bilateral plantar fasciitis, and bilateral arthritis; all diagnosed in 2012.  

With regard to the OSA, the March 2016 VA examination confirmed the diagnosis based on a January 2012 sleep study.  

The examiner noted that the Veteran separated from service in 1966 and then went to work full time in a stock room, on his feet all 8 hours each day.  In 1967 he went to work full time as a photographer and was on his feet 2 hours a day, until 1992.  In 1992 he went to work as a car salesman, on his feet 8 hours a day.  In 1999 he was unemployed for a year and then went to work for Harley Davidson.  There he was on his feet about 5-6 hours a day.  He went part-time in 2006 and retired in 2013.  

The examiner opined that the Veteran's OSA was less likely than not incurred in service or caused by any in-service injury, event or illness.  Regarding the OSA, the examiner noted that the Veteran's OSA was first diagnosed in 2012 at age 65, and 46 years after service separation.  The examiner explained that the Veteran had other OSA risk factors such as advancing age and obesity, which were not present at the time of discharge from service.  Further, the examiner acknowledged the lay statements from the Veteran's spouse and other traveling companion, but found that their description of the Veteran's breathing was not apnea.  In light of the foregoing, the examiner found that it was more likely that the OSA had its onset many years after service discharge.  

Similarly, the examiner opined that the Veteran's bilateral foot condition was less likely than not incurred in or caused by an in-service injury, event or illness, particularly given that the Veteran does not recall an actual injury to either foot in service.  The examiner found that the Veteran's work history, as noted above, was inconsistent with the Veteran's current foot condition.  In other words, if the condition had persisted since service, the Veteran would not likely have been able to work for years in jobs that required being on his feet for most of the day.  

Finally, the examiner opined that the Veteran's right thumb pain was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the record contained no specific incident in service to explain the thumb pain; and, the Veteran agreed that, to the best of his recollection, there was no specific injury to his right thumb in service.  

In essence, the only evidence to support the Veteran's claims is his self-reported history of in-service injuries and events, which he believes led to his current OSA, foot condition, and right thumb pain.  However, his statements are not consistent with the findings on the separation examination; and, moreover, the March 2016 VA examiner opined that the Veteran's current OSA, foot condition, and right thumb pain had their onset many years following service, and were more likely related to post-service occupations rather than in-service injuries or other in-service events.  

There is no competent evidence to the contrary.  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Here, though, the Board finds that the Veteran's current contentions are outweighed by the other evidence of record as explained above.  Accordingly, the preponderance of evidence against the claims, and therefore the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a bilateral foot condition is denied.  

Service connection for OSA is denied.  

Service connection for a right thumb injury is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


